                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                                Judge Raymond P. Moore

Civil Action No. 1:20-cv-01028-RM-NRN

AUDRA PORTER,

       Plaintiff,

v.

1st CHOICE AFTER SCHOOL KARE,

      Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on Plaintiff’s motion for attorneys’ fees and costs (ECF

No. 22). Defendant has not filed a response to the motion and the time to do so has expired.

Thus, the motion is ripe for decision. For the reasons below, the motion is granted.

       Plaintiff filed this lawsuit on April 10, 2020, claiming Defendant discriminated against

her based on sex in violation of state and federal laws. (ECF No. 1.) After Defendant was

served with the complaint and failed to respond, Plaintiff moved for an entry of default and

subsequently filed a motion for default judgment, which the Court granted. (ECF No. 16.)

Pursuant to the Court’s order, on March 31, 2021, Plaintiff filed a motion requesting attorney

fees and costs under Fed. R. Civ. P. 54(d) and 42 U.S.C. § 2000e-5(k) and a declaration

establishing the amount of fees to be $14,545. (ECF No. 22.) Upon review of Plaintiff’s motion

and declaration, the Court grants Plaintiff’s request for attorney fees.

       Having already ruled that Plaintiff is entitled to her fees and costs, the Court assess here

only the reasonableness of the amount requested. The Court begins by calculating the lodestar

amount of the fee, which is determined by multiplying the number of hours reasonably expended
by a reasonable hourly rate. See Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir.

1998). Even though Defendant does not challenge these factors, the Court makes an independent

assessment of these factors in the exercise of its discretion to determine the amount of fees to be

awarded.

          Plaintiff’s counsel contends that she reasonably expended 31.1 hours on this matter

performing tasks such as evaluating Plaintiff’s case and possible damages, the pursuit of

discovery, and prosecution of the case to obtain default judgment. (ECF No. 22-1.) Plaintiff’s

counsel also contends that a paralegal at her firm expended 5.0 hours on this matter. (Id.) In

support of these contentions, Plaintiff’s counsel has attached a time record log providing a

comprehensive description of the work performed in this matter. (ECF No. 22-2.) After

reviewing the time log, the Court agrees that 36.1 hours were reasonably expended on this

matter.

          Plaintiff’s counsel also contends that she is seeking fees at hourly rates which are

reasonable and comparable to rates charged by attorneys with similar experience. (ECF No. 21-

1.) Counsel has indicated that her hourly rate is $450 and that the paralegal rate at her firm is

$110 per hour. (Id.) The Court agrees that these are reasonable rates based on its general

experience.

          Therefore, it is ORDERED that Plaintiff’s motion for attorneys’ fees and costs (ECF No.

22) is GRANTED in the amount of $14,545.00.

          DATED this 28th day of April, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge
                                                    2
